                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MISSOURI
                                  SOUTHWESTERN DIVISION

GEORGE T. KELLY, III, and
THOMAS BOOGHER,
individually and on behalf of all others similarly
situated,

                                 Plaintiffs,                Civil Action No. 3:20-cv-05038-MDH

         v.

THE ALIERA COMPANIES, INC., formerly
known as Aliera Healthcare, Inc., a Delaware
corporation; and TRINITY HEALTHSHARE,
INC., a Delaware corporation,

                                 Defendants.


          TRINITY HEALTHSHARE, INC.’S SUGGESTION OF BANKRUPTCY

         Defendant Trinity Healthshare, Inc. d/b/a Sharity Ministries, Inc. (“Trinity”), by and

through its undersigned counsel, states as follows:

         1.       Trinity has filed a petition for relief under Title 11, United States Code, in the

United States Bankruptcy Court for the District of Delaware, which bears the case number 21-

11001.

         2.       Relief was ordered on July 8, 2021.

         3.       This action is founded on a claim from which a discharge would be a release or that

seeks to impose a charge on the property of the estate.

         WHEREFORE, Trinity suggests that this action against Trinity has been stayed by the

operation of 11 U.S.C. § 362.




              Case 3:20-cv-05038-MDH Document 97 Filed 07/09/21 Page 1 of 3
Respectfully submitted on July 9, 2021.

                                    /s/ Ginger K. Gooch
                                    Ginger K. Gooch
                                    MO Bar # 50302
                                    HUSCH BLACKWELL LLP
                                    901 St. Louis Street, Suite 1800
                                    Springfield, Missouri 65806
                                    (417) 268-4128
                                    (417) 268-4040 (FAX)
                                    ginger.gooch@huschblackwell.com

                                    Attorney for Defendant Trinity Healthshare, Inc.




                             2
 Case 3:20-cv-05038-MDH Document 97 Filed 07/09/21 Page 2 of 3
                               CERTIFICATE OF SERVICE

       I hereby certify that on July 9, 2021, I filed the foregoing document via the Court’s ECF

system, which will cause a true and correct copy of the same to be served electronically on all

ECF-registered counsel of record.

Date: July 9, 2021                          Respectfully submitted,

                                                 /s/ Ginger K. Gooch
                                                 Ginger K. Gooch
                                                 MO Bar # 50302
                                                 HUSCH BLACKWELL LLP
                                                 901 St. Louis Street, Suite 1800
                                                 Springfield, Missouri 65806
                                                 (417) 268-4128
                                                 (417) 268-4040 (FAX)
                                                 ginger.gooch@huschblackwell.com

                                                 Attorney for Defendant Trinity
                                                 Healthshare, Inc.




         Case 3:20-cv-05038-MDH Document 97 Filed 07/09/21 Page 3 of 3
